Citation Nr: 9919937	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-26 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his brother


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
following a September 1996 decision by the Pittsburgh, 
Pennsylvania RO which granted service connection for PTSD.  A 
10 percent rating was assigned effective from March 6, 1996.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms causing severe 
impairment in his ability to establish and maintain effective 
relationships and in his ability to obtain or retain 
employment.


CONCLUSION OF LAW

A rating of 70 percent for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his PTSD is manifested by increased 
symptomatology that makes it impossible for him to obtain or 
retain employment.  Specifically, it is maintained that he 
has problems with anger, hallucinations, social isolation, 
paranoia, memory loss, and depression.  It is also requested 
that the veteran be afforded the benefit of the doubt.


Factual Background

Available service medical records include a May 1971 
statement that the veteran had a four-month history of heroin 
use, was having problems sleeping, and was enrolling himself 
in an anxiety program.  A November 1971 treatment record 
shows that the veteran was screaming and talking in his 
sleep.  

More recently, private treatment records from Indiana County 
Guidance Center, dated from February 1992 to January 1999, 
from Braddock General Hospital, dated from February 1993 to 
April 1994, from Addiction Recovery Center (ARC), dated in 
June and July 1995, and from the Social Security 
Administration (SSA) were obtained by the RO.  The Board 
notes that the SSA records include treatment records from 
Indiana County Guidance Center, dated in April and May 1993, 
a May 1993 psychological evaluation for the Pennsylvania 
Bureau of Disability, Armstrong County Memorial Hospital 
records, dated from September 1980 to November 1992, Arc 
Manor treatment records dated in September 1980 and November 
1992, a November 1992 psycho-social history, and VA treatment 
records, dated from October 1991 to April 1993.

These records show treatment for suicidal and/or homicidal 
thoughts, social isolation, impaired judgment, impaired 
memory, depression (including sadness, irritability, and 
crying spells), racing thoughts, a decreased ability to 
concentrate, decreased enjoyment, decreased interest, 
insomnia, decreased appetite with significant loss in weight, 
decreased energy, decreased motivation, mood swings, 
hyperactivity, impulsiveness, paranoia, psycho-motor 
activity, nervousness, impatience, auditory hallucinations, 
and anxiety.  Additionally, July 1993 treatment records from 
Braddock General Hospital show that the veteran experienced 
flashbacks of his in-service experiences.

Clinical examinations in the foregoing records varied.  
However, upon hospital admissions, the veteran was generally 
reported to have poor hygiene, a flat affect, a sad mood, a 
decreased ability to concentrate, and memory problems.  
Slurred speech was also seen on occasion.  However, he was 
generally reported to be oriented in all three spheres.  Id.

Interestingly, only the July 1993 treatment records from 
Braddock General Hospital contain a diagnosis of PTSD.  Other 
diagnoses included major depression, alcohol abuse, poly-
substance abuse, bipolar disorder with and without psychotic 
features, schizoaffective disorder, alcohol induced mood 
disorder, a personality disorder, adjustment disorder with 
depressed mood, schizophrenia, atypical depression, anti-
social personality disorder, and borderline personality 
traits.  Id.

The aforementioned records also show repeated 
hospitalizations for detoxification, as well as a number of 
suicide attempts.  In addition, the treatment records show 
the veteran was arrested on a number of occasions for a 
variety of offenses.  

Global Assessment of Functioning (GAF) scores reported in 
these records go from a high of 80 (See VA hospitalization 
records for the period October 1991 to November 1991) to a 
low of 40 (See November 1992 treatment record from Armstrong 
County Memorial Hospital).  The most recent GAF score was a 
46.  See treatment record from Braddock General Hospital for 
a period of hospitalization dated July 1992 to August 1993.  
(Other GAF scores seen in these records were: 55 (June 1992 
treatment record at Indiana County Guidance Center), 48 
(February 1993 treatment record at Braddock General 
Hospital), and 60 (February 1993 to March 1993 VA 
hospitalization records).)

At an April 1996 VA examination, the veteran reported that, 
before military service, he had worked at Torrance State 
Hospital and had a very good work record.  He had also never 
used drugs or alcohol.  He indicated that, while serving in 
Vietnam, with the high levels of stress, he started using 
alcohol and other drugs, such as pot, heroin, and a speed 
drug.  At the time of the examination, he reported that he 
continued to periodically use alcohol, but denied drug use.  
He also reported having been in several rehabilitation 
programs.  He also complained of problems sleeping due to 
frequent nightmares (confirmed by his wife), thrashing and 
fighting in his sleep, and sudden flashbacks.  He also 
avoided stimuli associated with in-service trauma, such as 
war movies.  Moreover, anniversaries of the trauma were 
particularly problematic.  He also reported an enhanced 
startle reflex.  He was isolated, hypervigilant, and had a 
markedly restricted range of affect.  He reported a sense of 
a foreshortened future.  However, he denied suicidal or 
homicidal ideation.  He also reported that he "fl[ew] off 
the handle" easily.  He reported markedly impaired 
concentration and significant depressive symptoms with sleep 
and appetite disturbance, feelings of guilt, worthlessness, 
anhedonia, concentration impairment, and a loss of interest 
in all or nearly all activities.  He had a decreased energy 
level and psychomotor retardation.  He also reported serious 
suicide attempts in the past.  He indicated that he felt 
hopeless and helpless.  However, he denied current psychotic 
symptoms or manic symptoms.  He had earlier been diagnosed as 
suffering from a bipolar disorder (manic-depressive).  The 
veteran also admitted to going through profound periods of 
depression.

On examination, mood and affect were very depressed.  He was 
tearful when talking about some of the times in the Republic 
of Vietnam.  However, the veteran was also cooperative, his 
speech was coherent and not pressured, there were no 
delusions or hallucinations, there was no suicidal or 
homicidal ideation, he was alert and oriented, and no focal 
deficits were elicited.  The examiner opined that the veteran 
". . . suffer[ed] from severe posttraumatic stress disorder 
and co-morbid major depression."  In view of his current 
circumstances, the examiner anticipated continued severe 
psychological, occupational, and social functioning 
difficulties.  The diagnoses were severe PTSD, severe major 
depression, recurrent, without psychotic features, alcohol 
abuse/alcohol dependence, heroin/marijuana abuse, in 
remission, and psycho-stimulant abuse, in remission.

Thereafter, at a March 1997 VA examination, the examiner 
reported that he had read the veteran's claims file.  It was 
noted that the veteran was married (for eight months, 
divorced two times), unemployed (approximately four years), 
and lived with his wife.  The veteran reported that he first 
started using drugs in the Republic of Vietnam to help cope 
with his combat experiences.  However, he was not treated for 
a psychiatric disorder while in military service.  Following 
military service, he reportedly "jumped" from job to job.  
Specifically, he reported that he would start to enjoy a job, 
but once any kind of pressure built up, it would remind him 
of the Army, and he would leave.  His longest job since 
military service was eight months.  His only significant 
employment was prior to entering the military.

The veteran reported that, after military service, he began 
having nightmares, and waking flashbacks, and would arise 
from sleep in a very agitated and angry state.  He had great 
difficulty returning to sleep, had impaired concentration, 
had an inability to complete tasks, and also had poor 
judgment, problems with impulsiveness, and a decreased 
ability to cope with stress.  The veteran also reported that 
he did not have many friends, that he did not get close to 
people, that he tended to stay by himself, was uncomfortable 
in groups, and did not like being around others unless he was 
in charge.  He also reported that, because he became upset so 
easily, he had only been able to give fifty percent of 
himself in his relationships.  However, he reported that he 
tried to avoid conflicts because he was unable to control 
himself when he became very angry.

The examiner reported that the record on appeal showed that 
the veteran had been in approximately seven to eight 
rehabilitation programs for alcohol and/or drug use.  
However, the veteran reported that he had been clean from use 
of illicit substances for approximately six years.  The 
veteran also reported that he had abstained from alcohol use 
for approximately seven months.  Additionally, it was 
observed that, while admitted to the Substance Abuse 
Treatment Program in November 1991, a Dr. Ubinger had 
diagnosed him as being alcohol dependent and having a bipolar 
affective disorder.

The March 1997 examiner also reported that the record on 
appeal showed that the veteran had been previously diagnosed 
with a schizoaffective disorder.  Previous medications 
included Lithium, Thorazine, and Haldol.  Moreover, the 
veteran acknowledged having attempted suicide approximately 
four times.  The most serious suicide attempt was when he 
shot himself.  A scar was reported to be present on the side 
of his abdomen secondary to this incident.  It was noted that 
he currently did not receive outpatient psychiatric care or 
take psychiatric medications.

On examination, the veteran was thin, poorly groomed, and 
appeared very uncomfortable.  He rarely chose to offer 
information and on several occasions gave terse answers to 
key questions.  Moreover, his discomfort inhibited his 
ability to open up.  His speech was sparse, his intelligence 
was estimated to be in the low average range, his mood was 
anxious/somewhat dysphoric, attention span was short, and 
concentration was mildly impaired.  The examiner noted that 
it was difficult to interpret whether this difficulty 
concentrating was a result of being nervous over the testing 
situation or was a symptom of some underlying diagnosis.  
However, when the veteran spoke, his speech was clear and 
coherent.

Psychological testing, including the Mississippi Scale for 
Combat-Related PTSD, revealed a score of 140.  This score 
indicated that the veteran's reported symptomatology was at 
least as great as other individuals diagnosed with PTSD.  The 
examiner opined that the foregoing score supported the 
veteran's claim of suffering from PTSD.  His GAF score was 
42.  The examiner reported that this GAF score indicated 
serious symptoms, including recurrent nightmares, serious 
impairment in occupational functioning, and unstable mood 
swings.  The examiner also opined that the veteran's ". . . 
overall level of functioning is in serious question, and it 
is estimated that he is not competent to manage his money, or 
other financial affairs, without assistance."  (Emphasis 
added).  Lastly, the examiner reported that that he had 
reviewed the April 1996 VA examination report ". . . and 
after interviewing the veteran, it is not apparent that his 
symptoms have worsened.  He continues to be severely 
impaired, and is not judged to be employable by this examiner 
. . . [Additionally,] the veteran is not judged by this 
evaluator to be competent for VA purposes."  (Emphasis 
added).  The diagnoses included severe PTSD, polysubstance 
dependence by history, bipolar disorder with psychotic 
features versus schizoaffective disorder, and problems 
related to the social environment, occupational problems, and 
other psychosocial and environmental problems as a legacy of 
his combat experience in the Republic of Vietnam.

The veteran, his wife, and his brother testified at a 
personal hearing at the RO in November 1997.  The veteran's 
wife reported that the veteran's condition continued to 
deteriorate.  Specifically, he constantly talked to himself, 
was argumentative, had increased problems sleeping, and 
constantly yelled at both his wife and his brother.  The 
veteran testified that, before military service, he was able 
to work at a hospital and was working on obtaining a nursing 
license.  However, since his return from the Republic of 
Vietnam, he had been unable to maintain a job.  The veteran 
also reported that he had no plans for the future.  He stated 
that he was not currently under treatment.  However, earlier 
he had been treated at both a VA medical center (VAMC) and at 
Indiana County Guidance Center.  

The veteran's brother testified that, before going into 
military service, the veteran was doing well, which included 
maintaining a steady job.  However, since the veteran's 
return from military service, he had had repeated 
altercations in bars.  Moreover, a large number of these 
altercations ended in the veteran having to be taken by 
ambulance to a hospital.  The brother believed that this had 
occurred on at least 40 occasions.  He also reported that the 
veteran on one occasion picked up a rifle and said he was 
going to shoot himself.  On another occasion the veteran 
called the police from a bar and reported that he was holding 
people hostage.  On other occasions, the veteran tried to 
direct vehicle traffic until the police chased him away.  The 
veteran's brother reported that the veteran's bizarre 
behavior was nearly constant.

Subsequently, at a January 1998 VA examination, it was 
reported that his claims file had been reviewed by the 
examiner.  It was reported that the veteran continued to be 
married and unemployed.  Additionally, the veteran's wife 
participated in the interview.  The veteran reported that he 
last worked in 1991 as a dishwasher.  He also reported that 
he had had multiple suicide attempts.  He indicated that he 
married for the first time in 1979 and that this first 
marriage lasted for a couple of years.  He had no children 
from that marriage.  In 1988, he married again and that 
marriage lasted for approximately two to three years and he 
had two daughters.  In 1996, he married his current wife. 

The examiner reported that the veteran had a long history of 
treatment for schizoaffective disorder.  The veteran also had 
multiple hospital admissions, with multiple admissions for 
suicidal ideation, violent behavior, and reportedly holding 
people hostage in a bar.  His symptoms have included auditory 
and visual hallucinations, delusions, paranoia, and substance 
dependence.  The veteran complained of nightmares about his 
Republic of Vietnam experiences which recurred three or four 
times a week.  He also reported problems sleeping (only four 
to five hours per night with frequent awakenings), and 
problems with being edgy and jumpy.  He reported being 
"rowdy and nasty" when drinking, having his mind go blank, 
having thoughts race in his mind, and not caring about what 
happens to him.  

On examination, the veteran was somewhat disheveled.  His 
behavior was quite anxious.  Specifically, he excused himself 
to go to the restroom on three occasions and came back and 
squirmed about in his chair.  His affect was blunted, his 
mood was irritable and anxious, and he admitted to 
hallucinatory experiences.  The veteran's wife reported that 
the veteran had boarded up the basement windows because of 
his fears.  The veteran also believed that people were after 
him.  Moreover, his concentration was mildly impaired and his 
judgment and insight were inadequate.  However, the veteran 
was also alert and oriented, denied current suicidal or 
homicidal ideation, and his memory was grossly intact.  It 
was opined that the veteran's primary problem was a 
psychosis; however, he met the criteria for a diagnosis of 
PTSD.  It was felt that it was difficult to discern how much 
he was adversely affected by his various psychiatric 
disabilities.  The diagnoses included schizoaffective 
disorder, alcohol dependence, and PTSD.  His GAF score was 
40.

Analysis

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Furthermore, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Before specifically addressing the question of the propriety 
of a higher evaluation, it should be pointed out that the 
schedular criteria by which psychiatric disabilities are 
rated changed during the pendency of the veteran's appeal to 
the Board.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  Therefore, adjudication of a claim 
for a higher rating must now include consideration of both 
the old and the new criteria.  Karnas v. Derwinski, 
1 Vet. App. 308, (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used to assign a rating.  Id.  (The Board notes that the 
veteran was advised of the new criteria in a July 1997 
statement of the case.)

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  And, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  61 Fed. Reg. 52701, 
52702 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998)).

The criteria in effect prior to those listed above provide 
for a 100 percent rating when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment.  A 
70 percent rating is assignable when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; reliability, flexibility and 
efficiency levels being so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assignable when the disability causes definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; and with psychoneurotic symptoms 
which result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  And, a 10 percent rating is 
assignable when the disability causes mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

Moreover, the Board notes that the Court in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."  

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.

The Board notes that the veteran's disability has been 
clinically characterized as "severe."  See April 1996, 
March 1997, and January 1998 VA examination reports.  The 
Board finds this characterization significant in light of the 
old criteria used to rate psychoneurotic symptomatology.  
Moreover, it has also been reported that the veteran would 
continue to suffer from ". . . severe psychological, 
occupational, and social functioning difficulties," that his 
GAF score indicated serious symptoms including recurrent 
nightmares, serious impairment in occupational functioning, 
and unstable mood swings, that his ". . . overall level of 
functioning is in serious 
question . . .," and that the veteran ". . . continues to 
be severely impaired. . ."  See April 1996 and March 1997 VA 
examination reports.  It was also opined that the veteran had 
problems related to the social environment, had occupational 
problems, and other psychosocial and environmental problems 
as a legacy of his combat experience in the Republic of 
Vietnam.  See March 1997 VA examination report.  Such 
difficulties, considered alongside the assessment that his 
PTSD is severely disabling, leads the Board to conclude that, 
with resolution of reasonable doubt in the veteran's favor, 
the evidence supports a conclusion that his impairment is 
best approximated by the criteria for the 70 percent rating 
under the old criteria.  38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9400 (1996).

For the reasons set forth above, an evaluation of 70 percent 
is warranted by application of the old criteria, but no more.  
The veteran's symptoms are not so disabling as to result in 
virtual isolation in the community.  Nor are they totally 
incapacitating in nature, bordering on gross repudiation of 
reality, or causing the veteran to be demonstrably unable to 
obtain or retain employment.  Although the veteran reported 
he had not worked since 1991, and the March 1997 VA examiner 
opined that the veteran was not employable, it was not opined 
that the veteran was unemployable due solely to his service-
connected PTSD.  Notwithstanding the claims of difficulty 
forming relationships, the veteran had been married three 
times, had two children by his second wife, and remained 
married to his third wife as of the date of his January 1998 
VA examination.  Given that his psychosis, not his PTSD, is 
the primary obstacle to his functioning adequately, the Board 
finds that PTSD has not resulted in his being demonstrably 
unable to obtain or maintain employment.

Turning to the criteria which became effective in 
November 1996, the Board finds that an evaluation above the 
70 percent rating assignable under the old criteria is not 
warranted under the new.  As noted above, a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  § 4.130.  As noted above, these are not 
characteristics of the veteran's disability.  VA examiners 
had observed that the veteran's mood and affect were very 
depressed and the March 1997 VA examiner reported that, 
although his condition had not changed since his last VA 
examination, he was poorly groomed, and appeared very 
uncomfortable.  His speech was sparse, his mood was 
anxious/somewhat dysphoric, his attention span was short, and 
his concentration was only mildly impaired.  The January 1998 
VA examiner further reported that the veteran was somewhat 
disheveled and anxious; his affect was blunted; his mood was 
irritable and anxious; he admitted to hallucinatory 
experiences, and he was paranoid.  His concentration was 
mildly impaired, and his judgment and insight were 
inadequate.  All of the VA examiners also reported that he 
experienced severe symptoms.  When examined in March 1997, 
his speech was clear and coherent, and when examined in 
January 1998, he was alert and oriented, denied suicidal or 
homicidal ideation, and his memory was grossly intact.  
Moreover, he was never described as having gross impairment 
in thought processes, persistent hallucinations, grossly 
inappropriate behavior, being a persistent danger of hurting 
himself, or experiencing other symptoms characteristic of the 
100 percent rating. 

The Board acknowledges that the veteran's wife and brother 
reported that the veteran had a history of causing 
altercations, and that he had bizarre behavior that led to 
difficulties with law enforcement authorities; however, at 
the veteran's most recent examination, symptoms consistent 
with the criteria for a 100 percent rating were not found.  
Being angry, depressed, and experiencing some social 
isolation are problems akin to the difficulties contemplated 
by the 70 percent rating.  38 C.F.R. § 4.130 (1998).  Indeed, 
the criteria for the 70 percent rating specifically refer to 
impaired impulse control (i.e., yelling at family) and 
difficulty in establishing and maintaining effective 
relationships, etc.  Being able to maintain his current 
marriage and seeking to avoid altercations because he 
recognizes he has a temper (See March 1997 VA examination) 
further supports the Board's conclusion.  Consequently, the 
Board finds that the veteran's symptoms are most closely 
approximated by the criteria for a 70 percent rating, whether 
evaluating his case under the old or new criteria.  See 
38 C.F.R. § 4.7.  The Board therefore concludes that the 
preponderance of the evidence is against the assignment of a 
rating higher than 70 percent for service-connected PTSD.  
This is true throughout the period of time during which his 
claim has been pending.  Fenderson, supra.



ORDER

An evaluation of 70 percent for PTSD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

